DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sensharma et al. (US 2015/0264597 A1) in view of Jeanne et al. (US 2019/0209052 A1 with an effective filing date of June 29, 2017).

Concerning claim 1, Sensharma et al. (hereinafter Sensharma) teaches a system for authenticating a user attempting to access a computing device or a software application executing thereon, hereafter "the device" (fig. 2: 200), comprising: 
a processor to execute software instructions (fig. 2: processor 212); 
a storage device accessible to the system in which to store one or more digital images or frames of video, hereafter "the stored image", of a face of an authorized user of the device (fig. 2: memory 205); 
software instructions that when executed by the processor cause the system to (fig. 205 – software instructions executed by processor 212 are stored in memory 205): 
receive from a first video camera one or more digital images or frames of video, hereafter "the image", of a face of the user attempting to access the device (fig. 3: 304-306; ¶0032: receiving captured images of the user); 
compare the image of the face of the user attempting to access the device with the stored image of the face of the authorized user of the device (fig. 3: 306-308; ¶0032: facial recognition process); 
receive a first pulse rate information obtained from a first body part of the user attempting to access the device (fig. 3: 312; ¶0033: receiving first pulse rate information from video data of the front-facing camera); 
fig. 3: 312; ¶0033: receiving second pulse rate information from video data of the rear-facing camera); 
compare the first pulse rate information with the second pulse rate information (fig. 3: 314-316; ¶0033); and 
authenticate the user attempting to access the device based on the comparison of the first pulse rate information with the second pulse rate information and based on the comparison of the image of the face of the user attempting to access the device with the stored image of the face of the authorized user of the device (fig. 3: 318-322; ¶¶0033-0035: authenticate user and grant or block access). 
Sensharma is silent on receiving a first photoplethysmogram (PPG) from a first body part and a second PPG from a second body part; and comparing the first PPG and the second PPG.
Jeanne et al. (hereinafter Jeanne) teaches a system for face detection/recognition, wherein a first photoplethysmogram (PPG) from a first body part and a second PPG from a second body part are obtained (fig. 3: S203); and the first PPG and the second PPG are compared (fig. 3: S204-S205; ¶¶0095-104).
Taking the teachings of Sensharma and Jeanne, together as a whole, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sensharma and Jeanne by using PPG to determine the pulse rate information and use a comparison result of a first PPG from a first body part and a second PPG from a second body part, both from a user attempting to access the device, in order to determine if a real face has been detected. Such a modification the use of known technique photoplethysmogram (PPG)) to improve similar devices (methods, or products) in the same way (prevent spoofing in device authentication).

Concerning claim 2, Sensharma, now incorporating the teachings of Jeanne, further teaches the system of claim 1, 
wherein the software instructions that when executed by the processor cause the system to receive the first and second PPGs respectively obtained from the first and second body parts comprise software instructions that when executed by the processor cause the system to receive the first and second PPGs respectively obtained from one of: a PPG sensor, a video camera, and a video camera with a light source, positioned adjacent the first and second body parts (Sensharma, fig. 2: front-facing camera 227-1 and rear-facing camera 227-2).

Concerning claim 3, Jeanne further teaches the system of claim 1, wherein the software instructions that when executed by the processor cause the system to receive the first PPG obtained from the first body part of the user attempting to access the device comprise software instructions that when executed by the processor cause the system to: 
select a region of interest (ROI) in the image of the face of the user attempting to access the device (fig. 4: regions of interest 11); and 
extract the first PPG from the selected ROI (fig. 4: regions of interest 11 & photo-plethysmographic waveforms 12; ¶0095).

Concerning claim 7, Sensharma, now incorporating the teachings of Jeanne, teaches the system of claim 3, wherein the software instructions that when executed by the processor cause 
receive from a second video camera one or more digital images or frames of video, hereafter "the second image", of another part of the user attempting to access the device (Sensharma, ¶0013); and 
extract the second PPG from the second image (Sensharma, ¶0014; ¶0033). Sensharma further teaches using the user’s hand as the “another part of the user” (Sensharma, ¶0013), however, it is noted that Sensharma fails to explicitly teach capturing one or more digital images of a fingertip of the user attempting to access the device.
Modifying the Sensharma in view of Jeanne invention to use the fingertip as the “another part of the user” would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention and merely a simple substitution of one known element (a hand of the user) for another (a fingertip (i.e., a part of the hand of a user)) to obtain predictable results (PPG (i.e., pulse rate information)).

Concerning claim 8, Sensharma, now incorporating the teachings of Jeanne, teaches the system of claim 7, wherein authenticating the user attempting to access the computing device or the software application executing thereon comprises authenticating the user attempting to access a mobile computing device or a software application thereon, and wherein the first video camera is a front-facing camera on the mobile computing device and the second video camera is a rear-facing video camera on the mobile computing device (Sensharma, fig. 2: front-facing camera 227-1 and rear-facing camera 227-2).

Concerning claim 9, Sensharma, now incorporating the teachings of Jeanne, teaches the system of claim 7, wherein the software instructions that when executed by the processor cause the system to receive from the second video camera the second image of the fingertip of the user attempting to access the device comprise software instructions that when executed by the processor cause the system to receive from the second video camera the second image of the fingertip of the user attempting to access the device simultaneously with, concurrently with, or within a system-configured period of time after, a time during which the system receives from the first video camera the image of the face of the user attempting to access the device (¶0017; ¶0034).

Claim 10 is the correspond method to the system of claim 1 and is rejected under the same rationale.

Claim 11 is the correspond method to the system of claim 2 and is rejected under the same rationale.

Claim 12 is the correspond method to the system of claim 3 and is rejected under the same rationale.

Claim 16 is the correspond method to the system of claim 7 and is rejected under the same rationale.



Claim 18 is the correspond method to the system of claim 9 and is rejected under the same rationale.

Claim 19 is the correspond non-transitory computer readable storage media to the method of claim 10 and is rejected under the same rationale.

Claim 20 is the correspond non-transitory computer readable storage media to the method of claim 11 and is rejected under the same rationale.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sensharma et al. (US 2015/0264597 A1) in view of Jeanne et al. (US 2019/0209052 A1 with an effective filing date of June 29, 2017), further in view of Mestha et al. (hereinafter Mestha).

Concerning claim 4, Sensharma in view of Jeanne teaches the system of claim 3. 
Not explicitly taught is the system, wherein the software instructions that when executed by the processor cause the system to extract the first PPG from the selected ROI comprises software instructions that when executed by the processor cause the system to extract the first PPG by averaging all pixel values in the selected ROI.
fig. 5: 172; ¶0053).
Taking the teachings of Sensharma in view of Jeanne and Mestha, together as a whole, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sensharma in view of Jeanne and Mestha by using pixel averaging to extract the first PPG in the selected ROI. Such a modification is merely a simple substitution of one known element (pixel averaging) for another (Fourier Transform of a time-variant signal) to obtain predictable results (PPG (i.e., pulse rate information) value).

Concerning claim 5, Sensharma in view of Jeanne teaches the system of claim 3. Jeanne further teaches, wherein the one or more digital images or frames of video of the face of the user attempting to access the device received from the first video camera comprise a red channel, a blue channel, and a green channel (¶0103; ¶0122: RGB). 
Not explicitly taught is the system, and wherein the software instructions that when executed by the processor cause the system to extract the first PPG from the selected ROI comprise software instructions that when executed by the processor cause the system to extract from only the green channel the first PPG from the selected ROI.
Mestha, in a similar field of endeavor, teaches a system for optimizing photoplethysmograph data, wherein the software instructions that when executed by the processor cause the system to extract the first PPG from the selected ROI comprise software ¶0088; ¶0091). As using the green only channel for PPG is well-known, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sensharma in view of Jeanne and Mestha by using only the green channel to extract the first PPG because using green light PPG can be useful for pulse rate monitoring because it is less influenced by the tissue and vein region.

Concerning claim 6, Sensharma in view of Jeanne teaches the system of claim 3. 
Not explicitly taught is the system, further comprising software instructions that when executed by the processor cause the system to filter the extracted first PPG to remove illumination interference and to remove out-of-band noise.
Mestha, in a similar field of endeavor, teaches a system for optimizing photoplethysmograph data, further comprising software instructions that when executed by the processor cause the system to filter the extracted first PPG to remove illumination interference and to remove out-of-band noise (¶0052).
Taking the teachings of Sensharma in view of Jeanne and Mestha, together as a whole, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sensharma in view of Jeanne and Mestha by filtering the extracted first PPG in order to remove illumination interference and to remove out-of-band noise and determine the optimal pulse signal (Mestha, ¶0052).



Claim 14 is the correspond method to the system of claim 5 and is rejected under the same rationale.

Claim 15 is the correspond method to the system of claim 6 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/James M Anderson II/            Primary Examiner, Art Unit 2425